EXHIBIT 99.2 KAMADA LTD. CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2013 TABLE OF CONTENTS Page Consolidated Balance Sheets 2 Consolidated Statements of Comprehensive Income (Loss) 3 Consolidated Statements of Changes in Equity 4-6 Consolidated Statements of Cash Flows 7-8 Notes to the Consolidated Financial Statements 9-13 KAMADA LTD. CONSOLIDATED BALANCE SHEETS As of September 30, As of December 31, Unaudited Audited In thousands Current Assets Cash and cash equivalents $ $ $ Short-term investments Trade receivables Other accountsreceivables Inventories Non-Current Assets Long-term inventories Property, plant and equipment, net Other long-term assets Current Liabilities Short term credit and Current maturities of convertible debentures 12 Trade payables Other accounts payables Deferred revenues Non-Current Liabilities Loans from banks and others - 3 - Warrants - 19 23 Convertible debentures Employee benefit liabilities, net *)578 Deferred revenues Equity Share capital Share premium Conversion option in convertible debentures Capital reserve due to translation to presentation currency ) ) ) Capital reserve from hedges ) Other capital reserves *)4,666 Accumulated deficit ) *)(83,549
